Citation Nr: 0025548	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral anterior 
tibial compartment syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

The service-connected bilateral anterior tibial compartment 
syndrome, is principally manifested by complaints of 
hypersensitivity and tenderness about the shins bilaterally; 
no x-ray finding of abnormality; and no functional impairment 
is demonstrated.


CONCLUSION OF LAW

A compensable evaluation for bilateral anterior tibial 
compartment syndrome is not warranted. 38 U.S.C.A. § 1155, 
5107(a) (West 19919 & Supp. 1999); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5312, 5262 (1999); 38 C.F.R. § 4.73, 
Diagnostic Code 5312; and 38 C.F.R. § 4.124a, Diagnostic 
Codes 8523, 8623, 8723. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected bilateral 
anterior tibial compartment syndrome has worsened, thereby 
warranting a higher evaluation.  Generally, claims for 
increased evaluations are considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board finds that the veteran has 
presented a well-grounded claim for an increased evaluation. 

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim of entitlement to an increased 
evaluation for his service-connected bilateral anterior 
tibial compartment syndrome has been properly developed.  
There is no indication of any additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The record includes service medical records, VA and private 
treatment records, VA examination reports, and the transcript 
of a Travel Board hearing in November 1998.  The recent 
medical reports pertinent to the veteran's claim for an 
increase includes VA treatment reports in the 1990's showing 
treatment for various conditions and complaints including 
complaints of bilateral leg cramps, pain and swelling.

An October 1996 VA examination report shows complaints that 
over the years it was hard to run or walk long distance for 
long period of time, and that both lower leg muscles hurt and 
get tight.  On examination, both lower legs appeared normal.  
The report noted that there was no muscle atrophy, no muscle 
tenderness along the femoral bone (shin), and no muscle 
weakness.  Strength of muscle was normal in both legs.  The 
veteran was able to flex and extend, squat, and ambulate 
normally.  An associated X-ray examination report showed 
findings that no significant abnormality of the bone, joints 
or adjacent soft tissues was seen.  The impression was that 
no significant bone or joint abnormality in tibia-fibula was 
present.  The examination report contains a diagnosis of no 
residual from shin splint in 1971; normal muscle strength in 
both legs.
  
The report of a June 1999 VA examination for muscles shows 
that on review of the claims file, there was a history of 
shin splints of both legs, which was worse on the right side.  
Also noted was a history of some intermittent claudication 
and some peripheral vascular disease to the legs.  The 
veteran reported complaints of persistent leg pain over the 
past 28 years, the etiology of which was noted as  entirely 
clear.  The report noted that the veteran still had some 
residual from the shin splints or certainly could have some 
residual of the peripheral vascular disease and claudication 
type problems.  The veteran had  had no surgery on the legs.  
He was not wearing any braces on the legs themselves. The 
veteran reported that he had chronic ongoing problems with 
his legs, which were there all the time.  He reported that by 
the end of the day, he gets a little aching, soreness, 
tenderness and cramping in the legs.  Current medicines 
included medicines for his blood pressure, calcium, aspirin 
and a pain pill.  He reported that he had not worked since 
around 1988.  He reported that he was able to do normal daily 
activities.

On physical examination, the veteran was able to ambulate 
without aids or assistance.  No supportive devices were 
needed.  Examination of both legs did not show any muscular 
atrophy.  He had hypersensitivity and tenderness to palpation 
about both shins on the right and left side.  The report 
noted that no swelling, deformity or muscles atrophy could be 
noted.  The veteran had excellent strength with dorsiflexion 
and plantar flexion of his legs and feet and was able to 
raise onto his toes and heels and squat.  The report contains 
diagnoses of (1) residual history of shin splints; and (2) 
history of peripheral vascular disease.

The report of an October 1999 VA neurological examination 
shows that the veteran reported complaints that at times, his 
legs were swelled and he was not able to walk.  He reported 
that the swelling would go from his ankles toward his knees, 
and that he had to crawl to the bathroom.  He reported that 
he last worked in 1978 due to a shutdown of the mill where he 
worked.  He reported that he can walk a couple of miles 
before his legs and back hurt, and that he was able to walk 
two flights of stairs, and that he was able to stand more 
than two hours.  The veteran was currently taking no 
medications, and was receiving no specific treatments for his 
leg problem.
  
On physical examination, the examiner noted that motor 
testing of the lower extremities was unreliable because the 
veteran manifested giveaway weakness from muscle group 
testing.  The examiner's perception was that the veteran had 
full strength in the lower extremities including ankle dorsal 
flexion and extensor hallucis longus function.  The examiner 
noted that he did not appreciate any swelling in the calves.  
The veteran returned to the examining clinic after walking 
the equivalent of three blocks to the cafeteria and back.  
After doing that, the examiner did not appreciate any 
swelling of the veteran's anterior tibial compartment on 
either side.  Sensory examination was normal to pin, light 
touch, vibration, and cold appreciation in the lower 
extremities.  Reflexes were 2+ in the lower extremities with 
intact ankle and knee jerks.  Toes were bilaterally 
downgoing.  Romberg, gait and stance were unremarkable.  The 
examination report contains impressions of (1) with respect 
to the anterior tibial compartment syndrome, the examiner 
found no evidence of a persistent motor or sensory loss that 
might accompany the anterior tibial compartment syndrome.  In 
such a case, the patient may sustain a compression injury to 
the perineal nerve; however, the veteran had on the 
examiner's assessment, normal ankle dorsal flexion, extensor 
hallucis longus function, and no sensory loss over the dorsum 
of the foot on either side; and (2) X-rays performed of the 
veteran's legs showed no evidence of pathology of the tibia 
or fibula.  The examination report concluded with a summary 
that the examiner found no persistent evidence of motor or 
sensory loss associated with an anterior tibial compartment 
syndrome, nor evidence of excessive swelling of the anterior 
tibial compartment after the patient had walked.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the Schedule for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In reaching its decision, the Board has considered the 
complete history of the veteran's bilateral lower extremity 
disability as well as the current clinical manifestations and 
the effect the disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1995).  Those documents created 
in proximity to the recent claim are the most probative in 
determining the current extent of impairment.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The veteran is currently evaluated at a noncompensable level 
for his bilateral anterior tibial compartment syndrome, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8723 (1999).  
Under Diagnostic Codes 8523, 8623, 8723, a noncompensable 
evaluation is assigned for mild incomplete paralysis, 
neuritis or neuralgia of the anterior tibial nerve (deep 
peroneal); a 10 percent evaluation is assigned for moderate 
incomplete paralysis, neuritis or neuralgia of the nerve.  A 
20 percent evaluation is assigned for severe incomplete 
paralysis, neuritis or neuralgia of the nerve.  38 C.F.R. § 
4.124a, Diagnostic Codes 8523, 8623, 8723.

The veteran's anterior tibial compartment syndrome may 
alternatively be rated under certain rating codes pertinent 
to disability of the musculoskeletal system.  Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

The veteran's bilateral leg disability was previously 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5312, which 
addresses muscle injury to Muscle Group XII.  During the 
pendency of the veteran's claim, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating muscle injury disorders, including for Muscle 
Group XII, as set forth in 38 C.F.R. §§ 4.40-4.73.  See 62 
Fed. Reg. 30239-40 (1997).  These changes became effective 
July 3, 1997.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The veteran's 
service-connected disability must therefore be evaluated 
under both the old and the revised regulations to determine 
whether the veteran is entitled to an increased evaluation 
under either set of criteria.

The July 1997 regulatory changes did not result in any 
material change to the respective rating criteria for Muscle 
Group XII, which both before and after the regulatory changes 
are evaluated under Diagnostic Code  5312.  Disability of the 
anterior muscles of the leg, Group XII, which is slight 
warrants a noncompensable rating.  When the impairment is 
moderate, a 10 percent rating is assigned.  When the 
impairment is moderately severe, a 20 percent rating is 
assigned.  38 C.F.R. § 4.73 Diagnostic Code 5312 (1999).

Both before and after the regulatory changes, when evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.54 (previous regulations), 4.56 
(revised regulations).

The veteran's disability may also be evaluated under 
38 C.F.R. § 4.71a, 5262 for impairment of the tibia and 
fibula.  Under Diagnostic Code 5262, a 10 percent evaluation 
is provided for slight knee or ankle disability.  A 20 
percent evaluation is provided for moderate knee or ankle 
disability.  A 30 percent evaluation is provided for marked 
knee or ankle disability.  

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Clinical treatment records do not show complaints of 
bilateral lower extremity pain since service prior to 
September 1995 when the veteran was seen for complaints of 
bilateral lower leg and foot pain, cramps and occasional 
swelling.  The impression at that time was possible 
peripheral vascular disease.  Subsequent treatment records 
show assessments of intermittent claudication and peripheral 
vascular disease, for which the veteran is not service-
connected.  Overall, the record does not reflect that the 
veteran has any current significant bilateral anterior tibial 
compartment syndrome symptoms.

Although the veteran has testified and complained that he 
could not walk a great distance or stand for long periods 
without pain in both lower legs, he has not provided any 
records of medical treatment showing that any symptoms have 
been attributed to his service-connected bilateral anterior 
tibial compartment syndrome. 
There is no record of bilateral anterior tibial compartment 
syndrome that would warrant a compensable evaluation.  The 
subjective complaints are not supported by objective 
findings.

During the VA examinations in 1996 and 1999 as discussed 
above show, the veteran reported hypersensitivity and 
tenderness to palpation about both shins during examination 
in June 1999.  Otherwise, that examination and those in 1996 
and October 1999, including X-ray examination, were normal, 
negative or unremarkable.  No swelling, deformity or muscle 
atrophy was found, and the veteran had normal or excellent 
strength with dorsiflexion and plantar flexion of the legs 
and feet.  Sensory, reflexes and other neurological 
examination was normal; with no evidence found of a 
persistent motor or sensory loss that might accompany an 
anterior tibial compartment syndrome; and no evidence of 
excessive swelling of the bilateral anterior tibial 
compartments after walking the equivalent of three blocks.      

Significant is the June 1999 VA muscles examination diagnosis 
of  "residual history" of shin splints.  No knee or ankle 
impairment associated with the right tibia or shin splints 
was found.  Rating the veteran's service-connected bilateral 
anterior tibial compartment syndrome based on neurologic or 
musculoskeletal disability, would not provide a basis for a 
compensable evaluation as there are no objective findings 
demonstrated that remotely approach the criteria required to 
warrant a compensable disability under any of the diagnostic 
criteria discussed above.

While the veteran has complained of problems with his 
service-connected bilateral anterior tibial compartment 
syndrome, as discussed above, he has not provided any 
evidence of treatment that is associated by medical 
professionals to that syndrome.  Nor has he provided any 
objective evidence that a bilateral anterior tibial 
compartment syndrome is productive of any functional 
impairment.  The examiners in the examinations discussed 
above essentially found no functional loss.  In October 1996, 
the examiner made a diagnosis that there was no residual from 
a shin splint in 1971, and that the veteran had normal muscle 
strength in both legs.  In the June and October 1999 
examinations, the examiners diagnosed respectively, merely a 
"residual history" of shin splints; and that there was no 
evidence of persistent motor or sensory loss that might 
accompany the anterior tibial compartment syndrome,... and 
listed other negative findings as discussed above.  The Board 
can find no basis for a compensable evaluation for bilateral 
anterior tibial compartment syndrome.  

Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.


ORDER

A compensable evaluation for bilateral anterior tibial 
compartment syndrome is denied.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

